NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                 IN RE REID B.

                             No. 1 CA-JV 14-0322
                               FILED 4-7-2015


            Appeal from the Superior Court in Navajo County
               No. S0900JV201400157, S0900JV201400225
               The Honorable Michala M. Ruechel, Judge

                                  AFFIRMED


                                   COUNSEL

Emery K. La Barge, Attorney at Law, Snowflake
By Emery K. La Barge
Counsel for Appellant

Navajo County Attorney’s Office, Holbrook
By Galen Wilkes
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge John C. Gemmill and Judge Donn Kessler joined.
                               IN RE REID B.
                            Decision of the Court

J O N E S, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and Maricopa County Juvenile Action No. JV-117258, 163
Ariz. 484, 486-87, 788 P.2d 1235, 1237-38 (App. 1989). Counsel for Reid B.
(the juvenile) filed a brief advising that, after searching the entire record, he
has not found any arguable issues to present on appeal, and asks this Court
to review the record for fundamental error. Finding none, we affirm the
juvenile’s adjudications and dispositions.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            In March 2014, the juvenile and a friend entered and
vandalized an unoccupied, bank-owned home. With respect to this
incident, a delinquency petition was filed against the juvenile charging him
with criminal damage in an amount exceeding $10,000, and burglary in the
second degree. In April 2014, the juvenile and two friends spray painted
several walls, doors, and windows at a local junior high school. A
delinquency petition was also filed against the juvenile for his role in this
incident that charged him with aggravated criminal damage and criminal
damage in an amount exceeding $2,000 but less than $10,000.

¶3            The juvenile court held two contested adjudication hearings
on the same day in September 2014. As to the incident involving the home,
the juvenile was adjudicated delinquent on burglary in the second degree
and a lesser included offense of criminal damage. As to the incident
involving the school, the juvenile was adjudicated delinquent on the
aggravated criminal damage charge, but found not responsible for criminal
damage. The court placed the juvenile on standard probation for a period
of twelve months, and ordered him to pay restitution in the amount of
$12,203.37 for damage done to the home, and $288.43 for damage done to
the school.2

¶4           We have searched the entire record for reversible error and
find none. See State v. Leon, 104 Ariz. 297, 300, 451 P.2d 878, 881 (1969); JV-


1      We view the facts and all reasonable inferences therefrom in the light
most favorable to upholding the juvenile court’s order adjudicating a minor
delinquent. See In re Natalie Z., 214 Ariz. 452, 454, ¶ 2, 153 P.3d 1081, 1083
(App. 2007).

2       The juvenile and the other participants are jointly and severally
liable for these restitution amounts.


                                       2
                              IN RE REID B.
                           Decision of the Court

117258, 163 Ariz. at 488, 788 P.2d at 1239. So far as the record reveals, the
juvenile was present at all critical stages of the proceedings, including the
contested adjudication, disposition, and restitution hearings, and was
represented by counsel. The juvenile was also provided an opportunity to
speak at his disposition hearing. The juvenile court proceedings were
conducted in full compliance with the juvenile’s constitutional and
statutory rights, and the Arizona Rules of Procedure for the Juvenile Court.
Sufficient evidence supported the adjudications, and the dispositions were
within the juvenile court’s authority under Arizona Revised Statutes
sections 8-341 (2015) and -344 (2015).

                              CONCLUSION

¶5           We affirm the juvenile’s adjudications and dispositions.

¶6           Pursuant to State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d
154, 156-57 (1984), counsel’s obligations in this appeal are at an end.
Counsel need do no more than inform the juvenile of the status of the
appeal and the juvenile’s future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See Ariz. R.P. Juv. Ct. 107(A), (J).




                                  :ama




                                     3